Citation Nr: 0824391	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-17 650	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the scalp.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to special monthly pension on account of 
being in need of the aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 until 
September 1957 and from June 1958 until December 1958.  The 
veteran also had service with the Army National Guard of the 
Commonwealth of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2002 and September 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The Board notes the RO granted entitlement to special monthly 
pension on account of being housebound in an April 2007 
rating decision.  As such, only the issue of entitlement to 
special monthly pension on account of being in need of the 
aid and attendance is presently before the Board.  However, 
the Board finds additional development is necessary prior to 
deciding this claim.  

The issue of entitlement to special monthly pension on 
account of being in need of the aid and attendance of another 
person is being REMANDED and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran is not shown to have any current residuals of 
a laceration to the scalp during service.

2.  The veteran is not shown to have any diagnosed 
psychological disorder.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
residuals of a laceration to the scalp have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2002, May 2002, February 
2004, March 2004, July 2004 and March 2006 that fully 
addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and service medical records in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2007, the veteran advised the RO that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Residuals of a Laceration to the Scalp

The veteran seeks service connection for residuals of a 
laceration of the scalp.  Specifically, he noted he sustained 
an injury during service, after which he had nausea, vertigo 
and head pain.  Service treatment records confirm the veteran 
sustained a laceration to the head in July 1953.  The service 
treatment records reflect the wound was cleaned and stitched 
at that time and the stitches were removed in August 1953.  
However, the June 1957 examination performed in connection 
with the veteran's separation from service noted no 
identifying scars.  While an undated examination that was 
performed in connection with the veteran's release from 
active duty indicated the veteran had identifying body marks, 
scars or tattoos, it did not describe the location or 
characteristics of such marks.  

While medical records directly after service, including VA 
examinations dated in August 1970 and November 1973, noted 
the presence of a small scar on the frontal area of the left 
scalp, current medical evidence fails to demonstrate any 
residual condition from this injury.  

In fact, the veteran was afforded a VA examination in October 
2005 to ascertain whether or not there were any residuals of 
the head injury during service.  The examiner reviewed the 
medical records and noted the veteran complained of a 
shrapnel fragmentation wound with pain, no skin breakdown and 
bumps on the scar.  Clinical examination, however, reflected 
no objective evidence of a scar on the head.  The examiner 
explained that although there was evidence of a head 
laceration with sutures in 1953, the scar examination was 
negative.  

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under these circumstances, for the Board to conclude 
that the veteran has residuals of the laceration from service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

In a September 2004 Notice of Disagreement concerning a 
separate claim, the veteran alleged that his wound in service 
resulted in vertigo, dizziness, nausea and headaches.  To the 
extent the veteran complains of these symptoms, there is no 
indication the symptoms have been linked to any diagnosed 
disorder.  In this respect, it is not a disorder for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Even assuming the 
symptoms could be considered the current disability, service 
connection is not otherwise warranted as there is no 
competent evidence of a nexus between the nausea, vertigo, 
dizziness, headaches and pain and the head injury during 
service.

While the veteran is clearly of the opinion that he has 
residuals of a laceration to the scalp that are related to 
service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, service connection for residuals of a laceration 
to the scalp is not established in the absence of competent 
medical evidence of a current disability.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran seeks service connection for post traumatic 
stress disorder.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Board does not reach the question of whether the veteran 
sustained a stressor under the above-cited law, as the 
preponderance of the competent medical evidence does not 
indicate that he has a diagnosis of PTSD.  As noted above, a 
threshold requirement for the granting of service connection 
is evidence of a current disability. In the absence of 
evidence of a current disability there can be no valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran underwent a VA examination in November 2005.  The 
veteran denied prior hospitalization and denied taking any 
psychiatric prescription medications.  He described being 
wounded in Korea in 1953.  Mental status examination 
reflected the veteran was clean, neatly dressed and groomed.  
He was described as cooperative and pleasant.  He was alert 
in all spheres.  His mood was described as euthymic and 
affect was full.  Concentration and memory were good.  Speech 
was clear and coherent.  The veteran was not hallucinating 
and was not suicidal or homicidal.  Insight and judgment were 
described as fair.  The veteran retained good impulse control 
and there was no evidence of impairment of thought process or 
communication.  He maintained personal hygiene was able to 
perform activities of daily living.  No ritualistic or 
obsessive behavior was noted.  No panic attacks, depression, 
anxiety attacks or sleeping impairment other than that caused 
by pain were noted.  The conclusion was no psychiatric 
disorder and the examiner specifically found the veteran did 
not meet the DSM-IV stressor criteria for PTSD.

Additionally, private and VA medical records also fail to 
diagnose PTSD.  In fact, the only record which suggests a 
diagnosis is a February 2006 VA outpatient treatment record 
which indicated the veteran had a positive PTSD screening 
test.  This same record indicated that the veteran's main 
worry was related to his medical condition and he was 
ultimately found to not meet the criteria for PTSD clinic.  
The fact that veteran had a positive PTSD screening does not 
constitute evidence of a credible diagnosis of PTSD, since 
there is no indication the screening complies with a DSM-IV.    

Under these circumstances, for the Board to conclude that the 
veteran has a psychiatric disorder that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current psychiatric disorder that 
is related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for PTSD is not established 
in the absence of competent medical evidence of a current 
disorder and competent medical evidence demonstrating a 
relationship between a current disorder and service.


ORDER

Service connection for residuals of a laceration of the scalp 
is denied.

Service connection for PTSD is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  The record reflects the veteran 
underwent bilateral eye surgery in September 2007 and October 
2007 at the Centro Quirurgico de la Montana.  The actual 
surgical records are not associated with the claims file, yet 
they may be relevant to whether or not the veteran meets the 
criteria for special monthly pension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for an eye 
condition.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file. The RO/AMC should specifically 
request private surgery records from Dr. 
L. R.S. at the Centro Quirurgico de la 
Montana and associate these records with 
the claims file.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


